Citation Nr: 0024111	
Decision Date: 09/12/00    Archive Date: 09/21/00

DOCKET NO.  98-01 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a disorder manifested 
by complaints of dizziness, blurry vision, headaches, and 
nosebleeds.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel



INTRODUCTION

The appellant had active military service from May 10, 1983, 
to May 27, 1983.  He was given an uncharacterized entry-level 
discharge.

This appeal arises from a December 1997 rating decision of 
the Columbia, South Carolina, regional office (RO) which 
denied service connection for pathology to account for 
dizziness, blurry vision, headaches, and nose bleeds.  The 
notice of disagreement was received in December 1997.  The 
statement of the case was issued in December 1997.  The 
appellant's substantive appeal was received in January 1998.  
The appellant failed to appear for a personal hearing before 
a Member of the Board of Veterans' Appeals (Board) at the RO 
that had been scheduled for January 26, 2000.


FINDINGS OF FACT

1.  Medical evidence confirming a diagnosis of a current 
disability manifested by complaints of dizziness, blurry 
vision, headaches, and/or nosebleeds has not been presented.

2.  The claim for service connection for a disorder 
manifested by complaints of dizziness, blurry vision, 
headaches, and nosebleeds is not plausible under the law.


CONCLUSION OF LAW

The claim of entitlement to service connection for a disorder 
manifested by complaints of dizziness, blurry vision, 
headaches, and nosebleeds is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The appellant's enlistment examination, conducted in August 
1982, indicated that his head, nose, eyes, and neurological 
system were normal.  He reported for active duty on May 10, 
1983.  Later that month, the appellant was seen for 
complaints of a bloody nose.  He denied any trauma.  He 
stated he had suffered a football injury in high school, and 
that, since that time, he would occasionally develop 
nosebleeds when he was exposed to heat.  He also complained 
of dizziness.  On examination, his eyes and ears were normal.  
An examination of his nose revealed increased turbinates on 
the right with decreased airflow, but "Hesselback" changes 
were normal with epistaxis present.  The pharynx was benign.  
The diagnosis was negative examation post-epistaxis.  As 
referenced above, the appellant received an uncharacterized 
entry-level discharge from the Air Force on May 27, 1983.

In September 1997, the appellant filed a claim for service 
connection for dizziness, blurred vision, headaches, and 
nosebleeds.  He denied any treatment for these problems prior 
to or following his military service.

Medical records from the Free Medical Clinic, dated in May 
1997, and the Lexington/Richland Alcohol and Drug Abuse 
Council, dated in September 1997, were associated with the 
claims folder.  In May 1997, the appellant was seen for 
complaints of wheezing and coughing spells every night for 
the past week-and-a-half.  He reported that he had started a 
new job working with sheetrock, and that he had been 
experiencing nocturnal coughing since that time.  He also 
indicated that he had recently suffered from a stomach virus 
with a low-grade headache.  His blood pressure was 135/108.  
The impression was suspected "new" hypertension.

The appellant was admitted to the G. Werber Bryan Psychiatric 
Hospital in September 1997, due to complaints of substance 
abuse.  He reported that he had been using drugs on a 
recreational basis for the past few months, and that he was 
concerned that this use could develop into a serious problem.  
At the time of his admission, he indicated that he 
occasionally experienced fainting/dizzy spells, headaches, 
nose bleeds, and spotted vision.  There is no indication that 
a physical examination was conducted.  He was referred for 
alcohol and drug counseling.

By a rating action dated in December 1997, service connection 
for pathology to account for dizziness, blurry vision, 
headaches, and nose bleeds was denied.  The RO found there 
was no evidence of in-service treatment for any pathology to 
account for dizziness, blurry vision, headaches, and nose 
bleeds.  Moreover, it was determined that there was no 
evidence that established any etiological link between the 
appellant's military service and his claimed dizziness, 
blurry vision, headaches, and nosebleeds.

The appellant filed a notice of disagreement in December 
1997.  Therein, he indicated that his current physical 
problems were the result of the mental stress and strain 
inflicted by the drill sergeants.  He said he was frequently 
subjected to racial epithets.  He also opined that climate 
changes had caused his problems.  The appellant recalled that 
he was given a prescription for Mellaril prior to his service 
discharge.  He averred that medical records from Richland 
Memorial Hospital would support his contentions.

Medical records from Richland Memorial Hospital, dated in 
September 1997, revealed that the appellant was voluntarily 
admitted to that facility due to threats of suicide.  He gave 
a history of drug abuse.  A physical examination was 
conducted at that time.  His respiratory system was normal.  
He was oriented to time, place, and person.  His motor 
strength and ability were strong in all four extremities.  
His vision was not examined.  There were no findings relative 
to dizziness, blurred vision, headaches, and/or nosebleeds.  
The diagnoses were suicidal ideation, depression, and 
substance abuse.

Service connection for pathology to account for dizziness, 
blurry vision, headaches, and nose bleeds was denied again in 
January 1998.  The RO stated that the records received from 
Richland Memorial Hospital failed to show treatment of any of 
the claimed conditions.  A supplemental statement of case was 
mailed to the appellant that same month.

II.  Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service. 38 U.S.C.A. § 1131 (West 1991); 38 
C.F.R. § 3.303(a) (1999).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (1999).

A person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
The Secretary shall assist such a claimant in developing the 
facts pertinent to the claim.  
38 U.S.C.A. § 5107(a).  Thus, the threshold question to be 
addressed in this case is whether the appellant has presented 
evidence of a well-grounded claim.  If the appellant has not 
presented a well-grounded claim, the appeal must fail because 
the Board has no jurisdiction to adjudicate the claim.  Boeck 
v. Brown, 6 Vet.App. 14, 17 (1993). 

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit held 
that, under 38 U.S.C.A. § 5107(a), the Department of Veterans 
Affairs has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the U.S. Court of Appeals for Veterans Claims 
issued a decision holding that VA cannot assist a claimant in 
developing a claim which is not well grounded.  Morton v. 
West, 12 Vet.App. 477, mot. for en banc consid. denied, 13 
Vet.App. 205 (1999) (per curiam order).

Because a well-grounded claim is neither defined by the 
statute nor the legislative history, it must be given a 
common-sense construction.  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation. Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
38 U.S.C.A. § 5107(a).  Murphy v. Derwinski, 1 Vet.App. 78 
(1990).  However, to be well grounded, a claim must be 
accompanied by evidence that suggests more than a purely 
speculative basis for granting entitlement to the requested 
benefits.  Dixon v. Derwinski, 3 Vet.App. 261, 262-263 
(1992).  The Court has held that evidentiary assertions 
accompanying a claim for VA benefits must be accepted as true 
for purposes of determining whether the claim is well 
grounded.  Exceptions to this rule occur when the evidentiary 
assertion is inherently incredible or when the fact asserted 
is beyond the competence of the person making the assertion.  
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  In addition, 
where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence to the effect 
that the claim is plausible or possible is required.  Murphy, 
1 Vet.App. at 81.  A claimant would not meet this burden 
merely by presenting lay testimony, because lay persons are 
not competent to offer medical opinions.  Espiritu, 2 
Vet.App. at 495.

A claim for service connection requires three elements, in 
order to be well grounded.  There must be competent evidence 
of a current disability (a medical diagnosis); incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and a nexus between the in service injury or 
disease and the current disability (medical evidence).  The 
third element may be established by the use of statutory 
presumptions.  Caluza v. Brown, 7 Vet.App. 498, 506 (1995); 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  See 
also Brock v. Brown, 10 Vet. App. 155 (1997) (noting that a 
well-grounded claim for service connection requires medical 
evidence of a nexus between an in-service injury or disease, 
or the aggravation thereof, and a current disability).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that an individual had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the 
caselaw of the Court, lay observation is competent.  

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. § 3.303(b), if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending upon the circumstances, relates the present 
condition to that symptomatology.  
Savage v. Gober, 10 Vet.App. 488 (1997).

In the instant case, what is initially lacking under 
Caluza/Savage tests is medical evidence that the appellant 
currently suffers from dizziness, blurred vision, headaches, 
and/or chronic nosebleeds.  As was noted above, the appellant 
has submitted no medical evidence that he currently has a 
disability that results in complaints of dizziness, blurred 
vision, headaches, or nosebleeds.  The only post-service 
evidence pertaining to these problems is from the 
Lexington/Richland Alcohol and Drug Abuse Council, which 
merely indicated that the appellant reported that he 
occasionally experienced these problems.  No findings were 
made to confirm their existence.  His opinion, standing 
alone, is insufficient to establish the presence of a current 
chronic disability related to the nose bleed that he received 
treatment for during his brief military service.  There is 
also no probative value in the appellant's assertions that he 
currently suffers from a disability manifested by symptoms of 
dizziness, blurred vision, headaches, and nosebleeds.  There 
is no evidence that he is a medical professional.  

The Court has repeatedly held that a claimant's assertion of 
his view as to medical cause-and-effect does not serve to 
establish, as fact, his contention that a claimed disorder is 
service-connected.  This is because, as a lay person, he is 
not competent to offer medical opinions, and, clearly, the 
appellant's view regarding his current claim is a medical 
opinion.  See Voerth v. West, 13 Vet.App. 117, 120 (1999) 
("Unsupported by medical evidence, a claimant's personal 
belief, no matter how sincere, cannot form the basis of a 
well-grounded claim.").  See also Bostain v. West, 
11 Vet.App. 124, 127 (1998) ("lay testimony . . . is not 
competent to establish, and therefore not probative of, a 
medical nexus"); Routen v. Brown, 10 Vet.App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (1998), cert. denied, 119 S. Ct. 404 
(1998).  See also Espiritu v. Derwinski, supra; Moray v. 
Brown, 5 Vet.App. 211 (1993); Grottveit v. Brown, 5 Vet.App. 
91 (1993).  Therefore, he lacks the expertise to render a 
medical opinion regarding the cause of his claimed dizziness, 
blurred vision, headaches, and nosebleed problems.

The Court has held, in Brammer v. Derwinski, 3 Vet.App. 223 
(1992), that, in the absence of proof of a present 
disability, there can be no valid claim for service 
connection.  See also Harris v. West, 11 Vet.App. 456, 461 
(1998), citing Brammer.  An appellant's belief that he or she 
is entitled to some sort of benefit simply because he or she 
had a disease, injury, or exposure while on active service is 
mistaken, as Congress specifically limited entitlement to 
service connection to cases where there is resulting 
disability.

Accordingly, the appellant's claims of service connection for 
a disorder manifested by complaints of dizziness, blurred 
vision, headaches, and nosebleeds must be denied.  Should the 
appellant obtain medical evidence that he has a current 
disability that results in chronic dizziness, blurred vision, 
headaches, and nosebleeds, and that the disability is 
etiologically related to his military service, such evidence 
may be a basis for reopening his claim.


ORDER

Entitlement to service connection for a disorder manifested 
by complaints of dizziness, blurry vision, headaches, and 
nosebleeds is denied.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

 

